                                                                         FILED
                                                                   U.S. DISTRICT COURT
                                                                      AUGUSTA DiV.
             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA                2018 DEC 26 PM ^*21
                             AUGUSTA DIVISION


EQUAL     EMPLOYMENT    OPPORTUNITY *                                            GA
COMMISSION,                            *
                                       Vr


        Plaintiff,                     *
                                       ★


             V.                        *                       CV 118-085
                                       *


COOPER MACHINE COMPANY, INC.,          *
                                       ★


        Defendant.                     *




                                 ORDER




        Before the Court is Plaintiff Equal Employment Opportunity

Commission's ("EEOC") motion to stay.         (Doc. 10.)       On December 21,

2018,    appropriations     for funding     the   EEOC   and    other   Federal

Government     operations     lapsed    causing    a     partial     government

shutdown.     Because the EEOC is prohibited from engaging in its

duties — including litigation activities — without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, it seeks a stay of this

action and an extension of all deadlines.          Upon due consideration,

the EEOCs motion to stay (Doc. 10) is GRANTED.                   This case is

hereby STAYED until the EEOCs funding is restored, and all pending

deadlines in this matter, if any, are extended for the same number

of days as the EEOCs lapse in funding.
    ORDER ENTERED at Augusta, Georgia, this ^^day of December,

2018.



                                                 'EF JUDGE,
                            UNITED feTATES DISTRICT COURT
                                 5-RN   DISTRICT OF GEORGIA
